United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Taylor, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1192
Issued: March 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 3, 2012 appellant, through counsel, timely appealed the April 30, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which declined
authorization of certain medical treatments and terminated medical benefits with respect to one
of appellant’s accepted conditions. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.2
ISSUES
The issues are: (1) whether OWCP properly terminated medical benefits with respect to
appellant’s accepted condition of left brachial plexus lesion; and (2) whether OWCP properly
declined further authorization for acupuncture and aqua therapy.
1
2

5 U.S.C. §§ 8101-8193.

The current record includes evidence received after OWCP issued its April 30, 2012 final decision. As this
evidence was not part of the record when OWCP issued the decision currently on appeal, the Board is precluded
from considering the newly submitted evidence. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On December 10, 2002 appellant, then a 40-year-old part-time flexible city carrier,
injured her left shoulder when she slipped on ice and fell while delivering mail. OWCP initially
accepted her claim for left shoulder contusion. It subsequently authorized a January 15, 2004
arthroscopic left distal clavicle excision. Following surgery, appellant returned to work in a
limited-duty capacity. She sustained another left shoulder injury on October 2, 2006 while
pulling down the hatch door of her work van. OWCP accepted the 2006 claim (File
No. xxxxxx113) for left shoulder traumatic arthropathy.3 On May 18, 2007 appellant underwent
an OWCP-approved left shoulder open distal clavicle excision. In November 2008, OWCP
expanded the claim to include left shoulder sprain, left brachial plexus lesion, left shoulder
region joint pain and major depression, recurrent-type, moderate to severe.4 Appellant has not
worked since May 2007 and is in receipt of wage-loss compensation rolls for temporary total
disability.
In November 2009, appellant’s surgeon, Dr. Charles J. Hubbard Jr., found her totally
disabled due to postsurgical left shoulder complex pain syndrome.5 He recommended that
appellant remain on her current pain regimen and continue her weekly acupuncture and aqua
therapy. Dr. Robert F. Draper Jr., a Board-certified orthopedic surgeon and OWCP referral
physician, disagreed. He examined appellant on June 28, 2010 and his diagnoses were consistent
with the accepted left shoulder orthopedic conditions, with one exception. Dr. Draper did not
diagnose left brachial plexus lesion. He explained that appellant’s normal electromyography
(EMG) established that she did not have a brachial plexopathy.6 Dr. Draper saw no evidence of
trauma to the brachial plexus. With respect to ongoing treatment, he stated that appellant
continued to experience left shoulder residuals; however, she had reached maximum medical
improvement. Dr. Draper saw no need for further acupuncture treatment or further surgery, and
did not think appellant’s condition would be affected by physical therapy, injections, chiropractic
treatment, massage therapy or aqua therapy. He advised that appellant could return to work full
time with a 20-pound lifting restriction. Dr. Draper further noted that she should avoid overhead
use of the left shoulder.
In July 2010, OWCP found a conflict in medical opinion and referred appellant to an
impartial medical examiner (IME). Dr. Thomas D. DiBenedetto, a Board-certified orthopedic
surgeon, selected as the IME, saw appellant on July 27, 2010. He found that appellant did not
need further treatment in the form of acupuncture or aqua therapy. Dr. DiBenedetto also found
no evidence of complex regional pain syndrome. He noted appellant’s subjective complaint of
brachial plexus irritation; but explained that neither the physical examination nor diagnostic
3

The respective records of appellant’s two left shoulder injury claims are currently combined, and the
December 10, 2002 claim has been designated the master file.
4

The latest statement of accepted facts, dated May 18, 2010, lists the following additional accepted conditions:
left rotator cuff strain; left shoulder impingement syndrome and left shoulder degenerative arthritis.
5

Dr. Hubbard is a Board-certified orthopedic surgeon. He performed both the 2004 and 2007 left shoulder distal
clavicle excisions.
6

Dr. Draper reviewed the results of a September 18, 2007 EMG that had been interpreted as a normal study.

2

studies EMG/nerve conduction velocity (NCV) corroborated her subjective complaints.
Dr. DiBenedetto found that appellant could perform sedentary work with nonrepetitive use of the
left hand. He also noted that appellant was right-hand dominant and her right hand was normal.
OWCP subsequently received a December 9, 2010 left upper extremity EMG that was
normal.
By decision dated August 26, 2011, OWCP denied further authorization for aqua therapy
and acupuncture. It also terminated medical benefits with respect to the accepted condition of
left brachial plexus lesion.7
On April 6, 2012 appellant’s counsel filed a request for reconsideration. He argued that
Dr. DiBenedetto was biased. He submitted a January 18, 2012 EMG/NCV and report from
Dr. Kenneth W. Lilik, a Board-certified neurologist with a subspecialty in neurophysiology, who
stated that appellant’s latest EMG revealed left lateral and posterior cord brachial plexopathy.
He diagnosed post-traumatic brachial plexopathy, status post left acromioclavicular surgery and
complex regional pain disorder.
In an April 30, 2012 decision, OWCP reviewed the merits of appellant’s claim and
denied modification of the August 26, 2011 decision.
On appeal, counsel argued that Dr. DiBenedetto was biased in favor of the party or entity
that commissioned his services and, because OWCP selected Dr. DiBenedetto, the physician’s
opinion was biased in favor of OWCP. He also contended that such bias necessitated
Dr. DiBenedetto’s opinion should be stricken from the record. In the alternative, counsel argued
that Dr. Lilik’s recent report created a new conflict in medical opinion. He also argued that
OWCP should have expanded appellant’s claim to include complex regional pain syndrome
(CRPS) as an accepted condition.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.8 Having determined that an employee has a disability
causally related to her federal employment, OWCP may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.9
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability.10 To terminate authorization for medical treatment, OWCP must

7

OWCP issued a notice of proposed termination of benefits on June 14, 2011.

8

Curtis Hall, 45 ECAB 316 (1994).

9

Jason C. Armstrong, 40 ECAB 907 (1989).

10

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

3

establish that the employee no longer has residuals of an employment-related condition that
require further medical treatment.11
ANALYSIS -- ISSUE 1
OWCP accepted left brachial plexus lesion in conjunction with its authorization of a
March 28, 2008 brachial plexus block. This procedure reportedly provided approximately one
week’s pain relief and was not repeated. When Dr. Draper examined appellant on June 28, 2010,
he did not diagnose left brachial plexus lesion. He explained that there was no evidence of
trauma to the brachial plexus. Dr. Draper also noted that appellant’s September 18, 2007 EMG
was normal and established that she did not have brachial plexopathy. When Dr. DiBenedetto
examined appellant on July 27, 2010, he noted that her subjective complaint of brachial plexus
irritation was not corroborated by physical examination findings or diagnostic studies. A
December 9, 2010 left upper extremity EMG was also normal, which was cited by
Dr. DiBenedetto as a reason for excluding brachial plexopathy. The Board finds that effective
August 26, 2011, OWCP properly terminated medical benefits with respect to the accepted
condition of left brachial plexus lesion.
Appellant submitted Dr. Lilik’s January 18, 2012 report and accompanying EMG/NCV
study. Although Dr. Lilik stated that the EMG revealed left lateral and posterior cord brachial
plexopathy, he did not address the etiology of the diagnosed condition. More specifically, he did
not attribute the current diagnosis to appellant’s December 10, 2002 employment injury and/or
her OWCP-approved surgeries. Dr. Lilik merely noted “[p]ost-[t]raumatic” brachial plexopathy
and provided no further explanation. The absence of an explanation on causal relation reduces
the probative value of his opinion given that the latest electrodiagnostic study is more than a
decade removed from the accepted 2002 employment injury. Moreover, Dr. Lilik did not
address appellant’s 2007 and 2010 EMG’s which were both interpreted as normal. His opinion
is insufficient to create a conflict in medical opinion.
Appellant’s counsel also argued that OWCP should have expanded appellant’s claim to
include CRPS as an accepted condition.12 The issue of whether CRPS should be an accepted
condition is not before the Board. Other than noting that certain medical reports referenced
CRPS, which was not among the current list of accepted conditions, OWCP’s April 30, 2012
decision did not specifically deny the condition as not employment related. As such, the issue is
not presently before the Board.
LEGAL PRECEDENT -- ISSUE 2
An injured employee is entitled to receive all medical services, appliances or supplies
which a qualified physician prescribes or recommends and which OWCP considers necessary to

11

Calvin S. Mays, 39 ECAB 993 (1988).

12

Where an employee claims that a condition not accepted or approved by OWCP was due to an employment
injury, she bears the burden of proof to establish that the condition is causally related to the employment injury.
Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

4

treat the work-related injury.13 OWCP has broad discretion in reviewing requests for medical
services under 5 U.S.C. § 8103(a), with the only limitation on its authority being that of
reasonableness.14 Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or administrative actions which are contrary to both logic
and probable deductions from established facts.15
While OWCP is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the medical expenditure was incurred for treatment
of the effects of an employment-related injury or condition.16 Proof of causal relationship must
include rationalized medical evidence.17 In addition to demonstrating causal relationship, the
injured employee must show that the requested services, appliances or supplies are medically
warranted.18
FECA provides that, if there is disagreement between an OWCP-designated physician
and an employee’s physician, OWCP shall appoint a third physician who shall make an
examination.19 For a conflict to arise the opposing physicians’ viewpoints must be of “virtually
equal weight and rationale.”20 Where OWCP has referred the case to an impartial medical
examiner to resolve a conflict in the medical evidence, the opinion of such a specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.21
ANALYSIS -- ISSUE 2
Appellant received weekly acupuncture treatments as of July 2008. Beginning in
March 2009, she received aqua therapy twice a week. When she saw her surgeon for a follow-up
visit on November 9, 2009, Dr. Hubbard recommended that she continue with aqua therapy and
acupuncture. After authorizing almost two years of acupuncture and more than a year of aqua
therapy, OWCP developed the issue of the efficacy of this particular treatment regimen and
referred appellant for a second opinion examination with Dr. Draper. In a June 28, 2010 report,
Dr. Draper stated that appellant had reached maximum medical improvement. He did not
believe her condition would be affected by further acupuncture treatments or aqua therapy. In
view of the differing opinions, OWCP properly found a conflict in medical opinion regarding the
13

5 U.S.C. § 8103(a); 20 C.F.R. § 10.310(a).

14

Joseph E. Hofmann, 57 ECAB 456, 460 (2006).

15

Id.; Daniel J. Perea, 42 ECAB 214, 221 (1990).

16

Debra S. King, 44 ECAB 203, 209 (1992).

17

Supra note 14.

18

Supra note 14 at 460-61.

19

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; Shirley L. Steib, 46 ECAB 309, 317 (1994).

20

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

21

Gary R. Sieber, 46 ECAB 215, 225 (1994).

5

need for further acupuncture and/or aqua therapy. Dr. DiBenedetto, the IME, determined that
appellant did not need further treatment in the form of acupuncture or aqua therapy.
Where OWCP has referred appellant to an IME to resolve a conflict in the medical
evidence, the opinion of such a specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.22 Dr. DiBenedetto provided a wellrationalized report based on a proper factual and medical history. He accurately summarized the
relevant medical evidence, and relied on the latest statement of accepted facts. Dr. DiBenedetto
also provided detailed examination findings and medical rationale supporting his opinion. As
such, his opinion is entitled to special weight.23 Accordingly, OWCP properly denied
authorization for acupuncture or aqua therapy as the treatments were no longer medically
necessary.
On appeal, counsel argued that Dr. DiBenedetto was biased in favor of OWCP, and
therefore, his opinion should be stricken from the record. Counsel did not otherwise argue that
appellant required further aqua therapy and/or acupuncture. OWCP specifically addressed
counsel’s allegation of bias in its April 30, 2012 decision. The Board finds that the record does
not establish that Dr. DiBenedetto, the impartial medical specialist, was biased with respect to
the current FECA claim.24
CONCLUSION
OWCP properly found that appellant’s accepted condition of left brachial plexus lesion
had resolved as of August 26, 2011. Accordingly, medical benefits for this specific condition are
terminated. The Board also finds that OWCP properly declined to authorize additional
acupuncture and aqua therapy.

22

Id.

23

Id.

24

Counsel’s brief highlighted excerpts of Dr. DiBenedetto’s testimony during a February 2, 2010 videotape
deposition in an unrelated state civil action.

6

ORDER
IT IS HEREBY ORDERED THAT the April 30, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 13, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

